Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 1 of 8 PageID 28087




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

        WINN-DIXIE STORES, INC.,

                      Plaintiff,                         Case No. 03:15-cv-1143-JBT

                 v.

        SOUTHEAST MILK, INC., et al.,

                      Defendants.



    DEFENDANTS’ OPPOSITION TO WINN DIXIE’S MOTION IN LIMINE #15 TO
     PRECLUDE DEFENDANTS FROM INTRODUCING EVIDENCE AT TRIAL
     RELATING TO OR REFERENCING STATEMENTS (PAST AND PRESENT)
          FROM FARMERS AND ABOUT FARMER PROFITABILITY

    I.       INTRODUCTION

             Defendants respectfully submit this objection to Plaintiff Winn-Dixie’s Motion in

    Limine #15 to Preclude Defendants from Introducing Evidence at Trial Relating to Or

    Referencing Statements (Past and Present) From Farmers and About Farmer Profitability

    (“W-D MIL #15”). In this case about the plight of dairy farmers, Winn-Dixie argues that

    farmer statements should be excluded because such statements are hearsay for which no

    hearsay exception applies and because all farmer statements, past and present, are

    irrelevant.1 Winn Dixie argues that statements about farmer profitability, whether made by


    1
      In its Motion, Winn-Dixie, as an aside, claims that the farmers listed in Defendants’
    Amended Rule 26(a) Disclosures “were untimely.” See W-D MIL #15 at 3. Defendant’s
    MIL # 15 is Winn-Dixie’s latest, but not its first, effort to exclude farmer testimony in this
    matter. In response to the first challenge to from Winn-Dixie, the Magistrate Judge
    addressed the question of the timeliness of Defendants’ Rule 26(a) Disclosure amendments
    in the June 27, 2018 Order (Doc. No. 178), at pp. 14-15, denying Winn-Dixie’s motion to



    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 2 of 8 PageID 28088




    a farmer or someone else, should be excluded because farmer profitability was not a factor

    in the selection of bids under the Herd Retirement Program (“HRP”), and because

    Defendants have not produced information about specific farmer profitability. Winn-

    Dixie’s Motion should be denied on both grounds.

    II.      LEGAL STANDARD

             District courts possess “broad discretion to admit evidence if it has any tendency to

    prove or disprove a fact in issue.” United States v. Norton, 867 F.2d 1354, 1361 (11th Cir.

    1989). “Conversely . . . the court’s discretion to exclude evidence under Rule 403 is

    narrowly circumscribed.” Id. “The balance under [] Rule [403], therefore, should be struck

    in favor of admissibility.” Id. “The district court is vested with considerable discretion to

    admit [] probative evidence, [and] its decision will not form the basis for reversible error

    unless the defendant can demonstrate abuse of that discretion.” Id. (internal quotation mark

    omitted).

    III.     ARGUMENT

             A.     Prior Statements from Farmers Are Admissible Under Federal Rule
                    of Evidence 801(c).

             Winn-Dixie argues that prior statements from farmers are out of court statements,

    that do not fall within any exception to the hearsay rule and therefore must be excluded.

    W-D MIL # 15 at 2. However, Winn-Dixie ignores the fact that such statements are

    admissible if they are not offered for the truth of the matter asserted. Because Defendants

    do not intend to offer prior farmer statements for the truth of the matter asserted, such


    strike under Rule 37(c), which this Court then affirmed in its July 30, 2018 Order (Doc.
    No. 184), at pp. 4-5.

                                                  2

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 3 of 8 PageID 28089




    statements are admissible under Rule 801(c). Defendants will not offer prior statements

    regarding a particular farmer’s situation to prove that farmer actually experienced

    financial distress or engaged in a particular farm management practice. Rather,

    Defendants will offer those prior statements to show the industry conditions under which

    CWT was formed and operated, as well as the tools available to farmers to respond to

    those situations inside and outside of the CWT program

             B.     Prior Statements and Live Testimony from Farmers Are Relevant
                    and Should Not Be Excluded Under Rule 403.

             Defendants are organizations of farmers and are entirely owned and controlled by

    farmers. Farmer testimony will enable Defendants to explain to the jury how dairy farming

    works (and, to the extent necessary, to correct any misstatements about dairy farming by

    Winn-Dixie’s expert economist), what a cooperative is and how it works and to explain the

    HRP from the farmer’s perspective. Among other things, the farmers may testify to: (1)

    how the HRP worked at the farm level; (2) whether and why they and their neighbors

    supported it; (3) what they expected from the HRP and whether those expectations were

    fulfilled; (4) whether the farmers who took buyouts during HRP were “forced out” as

    claimed by Winn-Dixie or chose to bid for buyouts; and (5), with respect to farmers who

    did not bid for buyouts, why not and how they managed their business during the HRP

    period. Farmers who did not sell their milking cows through the HRP (or who sold their

    milking cows through the HRP and re-entered dairy farming) may also testify as to the fact

    that the HRP did not put any restraints on their milk production. Farmer testimony is

    relevant to whether the HRP was an unreasonable agreement to restrain supply and what

    impact—if any—it had on milk production.

                                                 3

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 4 of 8 PageID 28090




             Contrary to Winn-Dixie’s assertions, farmer statements will not be offered to

    “create an improper emotional appeal,” but to explain the motivation for, purpose, and

    operation of the program challenged in this case and the context surrounding the dairy

    industry in which that program operated.

             C.     Evidence Relating to General and Specific Farmer Profitability is
                    Relevant and Should Not Be Excluded Under Rule 403.

             Winn-Dixie argues that evidence related to farmer profitability should be excluded

    because it is irrelevant, unduly prejudicial, cannot be considered, and Defendants have not

    provided enough detail about specific farmer profitability. Each of these arguments fail.

             The fact that farmer profitability was not considered in the selection of bids under

    the HRP, does not mean that such information is irrelevant to Defendants’ defenses.

    Farmer profitability relates to the effects of the program; farmers who were profitable may

    have increased production, while other, less-profitable farmers may have reduced their

    production even without the HRP. Further, the conditions of the dairy industry before,

    during, and after the HRP, and the conditions of individual dairy farmers are relevant to

    Defendants’ argument that any anticompetitive effects were outweighed by the program’s

    pro-competitive benefits.

             Winn-Dixie cites United States v. Socony-Vacuum Oil, Co., 310 U.S. 150 (1946),

    and a final pretrial order in a criminal case from the Northern District of California, U.S. v.

    Swanson, No. CR 06-0692 PJH (N.D. Cal. Nov. 16, 2007) for the proposition that evidence

    of farmer profitability must be excluded. But both Socony-Vacuum and Swanson involved

    cases subject to the per se liability standard. Neither precludes the use of evidence of farmer

    profitability in a rule of reason case to show the rationale for Defendants’ conduct.

                                                  4

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 5 of 8 PageID 28091




    Therefore, this motion is also premature to the extent that the Court has not determined if

    the rule of reason or per se standard should apply to the Herd Retirement Program.

    III.     CONCLUSION

             For the foregoing reasons, the Winn-Dixie’s Motion in Limine #15 to Preclude

    Defendants from Introducing Evidence at Trial Relating to Or Referencing Statements

    (Past and Present) From Farmers and About Farmer Profitability should be denied.




                                                5

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 6 of 8 PageID 28092




    DATED:       December 2, 2019      Respectfully submitted,

                                           By: /s/ Cindy A. Laquidara


                                           Cindy A. Laquidara
                                           Florida Bar No. 394246
                                           AKERMAN LLP
                                           50 North Laura Street, Suite 3100
                                           Jacksonville, FL 32202
                                           Telephone: (904) 798-3700
                                           Facsimile: (904) 798-3730
                                           Email: cindy.laquidara@akerman.com
                                           Attorneys for Defendants National Milk Producers
                                           Federation; Southeast Milk, Inc.; Dairy Farmers of
                                           America, Inc.; Land O’Lakes, Inc.; and Agri-Mark, Inc.

                                           Jonathan B. Sallet
                                           District of Columbia Bar No. 336198
                                           John J. Kavanagh
                                           New York Bar No. 2858074
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, NW
                                           Washington, DC 20036
                                           Telephone: (202) 429-3000
                                           Facsimile: (202) 429-3902
                                           jsallet@steptoe.com
                                           jkavanagh@steptoe.com
                                           Attorneys for Defendant National Milk Producers
                                           Federation aka Cooperatives Working Together

                                           Michael J. Beaudine, Esq.
                                           Florida Bar No. 0772763
                                           LATHAM, LUNA, EDEN & BEAUDINE, LLP
                                           111 N. Magnolia Avenue, Suite 1400
                                           Orlando, FL 32801
                                           Telephone: (407) 481-5800
                                           Facsimile: (407) 481-5801
                                           beaudine@lathamluna.com
                                           Attorneys for Defendant Southeast Milk, Inc.




                                       6

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 7 of 8 PageID 28093




                                           W. Todd Miller
                                           District of Columbia Bar No. 414930
                                           Lucy S. Clippinger
                                           New York Bar No. 5105796
                                           BAKER & MILLER PLLC
                                           2401 Pennsylvania Avenue, NW, Suite 300
                                           Washington, DC 20037
                                           Telephone: (202) 663-7820
                                           Facsimile: (202) 663-7849
                                           tmiller@bakerandmiller.com
                                           lclippinger@bakerandmiller.com
                                           Attorneys for Defendant Dairy Farmers of America, Inc.

                                           Nathan P. Eimer
                                           Illinois Bar No. 00735353
                                           Scott C. Solberg
                                           Illinois Bar No. 6204487
                                           Ben E. Waldin
                                           Illinois Bar No. 6317991
                                           Sarah H. Catalano
                                           Illinois Bar No. 6320731
                                           EIMER STAHL LLP
                                           224 South Michigan Avenue, Suite 1100
                                           Chicago, IL 60604
                                           Telephone: (312) 660-7600
                                           Facsimile: (312) 692-1718
                                           neimer@eimerstahl.com
                                           ssolberg@eimerstahl.com
                                           bwaldin@eimerstahl.com
                                           scatalano@eimerstahl.com
                                           Attorneys for Defendant Land O’Lakes, Inc.

                                           Jill M. O’Toole
                                           Connecticut Bar No. 414338
                                           SHIPMAN & GOODWIN LLP
                                           One Constitution Plaza
                                           Hartford, CT 06103
                                           Telephone: (860) 251-5000
                                           Facsimile: (860) 251-5218
                                           jotoole@goodwin.com
                                           Attorneys for Defendant Agri-Mark, Inc.




                                       7

    50961953;1
Case 3:15-cv-01143-BJD-JBT Document 345 Filed 12/02/19 Page 8 of 8 PageID 28094




                                  CERTIFICATE OF SERVICE

             I hereby certify that on December 2, 2019, I electronically filed the foregoing with

    the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in Civil

    and Criminal Cases of this Court by using the CM/ECF System, which will send a notice

    of electronic filing to all counsel of record.


                                                     /s/ Cindy A. Laquidara

                                                     Attorney for Defendants National Milk
                                                     Producers Federation; Southeast Milk, Inc.;
                                                     Dairy Farmers of America, Inc.;
                                                     Land O’Lakes, Inc.; and Agri-Mark, Inc.




                                                     8

    50961953;1
